Title: To George Washington from James Lovell, 26 May 1777
From: Lovell, James
To: Washington, George



sir
Philada May 26th 1777

This will be delivered to you by a German Officer who expresses much inclination to enter into the army under your command.
The trouble which your Excellency receives from Foreigners commissioned by Congress has made the Committee, appointed to examine their pretensions, averse to offering any resolutions for places above the rank of subalterns.
The Bearer speaks english very well, and has an honorable character in a letter from Doctor Franklin, with 4 commissions proving his regular service.
I have told him that, notwithstanding these advantages, he cannot

expect any place till you have pointed out a situation wherein he may subserve the interest of these United States.
The resolute importunity of some strangers of less desert has, I fear, gained the post which would be better filled by this modest veteran.
The promotion of monsr Armand by Congress to the rank of Colonel was a surprize to the Committee who had considered his pretensions, and rashly enough in all conscience had proposed a majority for him. With affectionate Respect I am Your Excellency’s Most obedient Friend

James Lovell

